Title: To Thomas Jefferson from Lucy Lamb, 28 January 1808
From: Lamb, Lucy
To: Jefferson, Thomas


                                                
                            Sir
                     
                            New London, Jany 28th. 1808
                        

                        impres’d with the deepest Sense of the boldness and impropriety of the Step I am now taking, in presuming to address myself immediately to the first Majestrate of my Country—A step to which I feel myself, every way unequal and which Nothing could have induced me to have undertaken but the Character, I have heard, from My late Husband, Mr. Lamb, of the amiable freedom, and Condecending Politeness, of Your Excellency’s Character.—and disirous of Obtaining redress, in any other way,—and tho fully Sensible of the weighty Cares, that at this Momentous Period, must oppress your bosom, and engross every Moment of time, so Precious to Your Country—Yet Sir I hope the Goodness of your heart will induce you to Attend for a few Moments, to the petition of an Unfortunate, and friendless Woman—I have twice before this (2 years past) had the honour of addressing Your Excellency by letter, but by Some unaccountable fatality, the person who undertook to deliver it to the Care of Genl. Champion lost it out of his pocket—the other was put in the Post office at Norwich,—but as I have never heard from it I conclude it shard the same fate—in those I took the liberty, to state to Your Excellency, the services of Mr Lamb, under a commission from Congress, the last war—his bringing a large quantity of warlike Stores into Boston—his patriotic principles—and what he had suffer’d in Property by adhering to them—one instance only I will mention he had the offer of exchanging a large sum of Continental Money (25 thousand pounds) with the British at Boston, for Gold, at 3 for 1 as many did at that time—but he replied, he would lose his whole property, and every drop of his blood, rather than do any thing to injure his Country—and the Money sank in his hands.—and regards to his most unfortunate Mission to Algiers, it is mortifying to say much as he had the honour of receiving his instructions from—and transacting his  business, principally with Your Excellency—but if he had obey’d the trust repos’d in him by Congress—Your Excellency, would never have given in honorable testimony to his Conduct, by Saying (as I was informd by two Gentlemen then present) that he did not fail, through want of application Abillities nor address, but merely thro want of Money—and Surely that could never be Attributed to him as a crime—but his ruin was the Consequence of his failure—for supposing himself holden to Congress until he had A Settlement and regular discharge—he in time attended Congress, while Setting in New York, at an expense, he Could by no means afford—as may be Seen by a letter he Wrote Mr Jay, and in the files of Congress—but Could not obtain a hearing—in the Mean time he entrusted his business to Men; who either thro unfaithfulness, or ignorance, involvd him in Such Embarrassments, as Oblig’d him to Go abroad to endeavor to retrieve his Coffer—but Misfortune pursued him in every Step— and after ten Years Vainly Struggling with his fate—he return’d to his Native Country, with An incurable Wound, which finally terminated his life—but hope, the last Cordial of the wretched, induc’d him to believe (allmost to the last) that he should recover, and Go on to Congress himself, where he had no doubt, but under so just An Administration, justice would be done him—and in his last hours he advis’d my present application to Your Excellency—and the reason it was not Earlier made—was the loss of Some papers; which were in the hands of Mr. Huntington, and which it was suppos’d he had return’d, as the papers were never examin’d, until I employd a Gentleman (then A member of Congress) to put them in proper order to send on—when he found, a Number of importance were missing—and it was his Opinion, that it would be in Vain to send any, without the whole—thus unhappily Circumstance, I can pretend to no Claim—but wish to throw Myself upon the Clemency of Congress, and implore relief—I have been advis’d to Go on Myself to Congress and plead my own Cause,—but such were the fatal consequences of Mr Lambs long detention from business, that we have been strip’d by creditors, of allmost our all—and I have now, neither Means, nor health, to undertake such A journey—I have be Oblig’d to  part with, not only every Ornament of my happier days, but with my clothing and furniture—and to add to my distress—my only child A Son, bred in the Mercantile line—of a Constitution so infirm and Sickly—as to be unable to Pursue any other business without A Capital and without freinds, to enable him to prosecute business to advantage; shares in my misfortunes—
                  I have wrote to Mr Dana, who is a distant relation tho personally unknown to me, and desir’d him to interest himself in my favor—but my Chief hope is in Your Excellency’s interposition in my behalf—as I firmly believe that Divine Philanthropy: and all the Heaven-born Charities are inherent in Your Excellencys bosom—and that you will not let Your Poor petitioner sink under the Woes that oppress her—I should suppose that Mr Lambs past services—his risqueing  his life among barbarians—his loss of an Eye—and his Consequent Misfortunes—would plead in behalf of his family —all which I beg leave to submit to Your Excellency’s Consideration—and remain with 
                  Sentiments of Veneration, and respect Your Excellency’s Most Humb. Sert
                        
                            Lucy Lamb
                     
                        
                    